Citation Nr: 0022735	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-05 167A	)	DATE
	)
	)



THE ISSUE

Whether an October 23, 1997 decision, in which the Board of 
Veterans' Appeals determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a low back disorder, contains clear 
and unmistakable error.

(The matter of whether a June 26, 1985 Board of Veterans' 
Appeals Board decision denying entitlement to service 
connection for a low back disability contains clear and 
unmistakable error will be addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  In a statement received by the Board of 
Veterans' Appeals (BVA or Board) in May 1999, he submitted a 
claim alleging clear and unmistakable error (CUE) in an 
October 23, 1997 Board decision.  


FINDINGS OF FACT

1.  In a decision issued on October 23, 1997, the Board 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on October 23, 1997, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 


CONCLUSION OF LAW

The October 23, 1997 decision, in which the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, does not contain CUE.  38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the October 23, 1997 
decision, in which the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder, 
was clearly and unmistakably erroneous.  Under 38 U.S.C.A. § 
7111 (West 1991 & Supp. 1999), the Board has been granted the 
authority to revise a prior Board decision on the grounds of 
CUE.  A claim in which review is requested under the new 
statute may be filed at any time after the underlying 
decision is rendered.  Pursuant to VAOPGCPREC 1-98 (Jan. 13, 
1998), the Board's new authority applies to any claim pending 
on or filed after November 21, 1997, the date of enactment of 
the statute.  See 38 C.F.R. § 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet.App. 310, 313-14 (1992).  Subsequently developed evidence 
may not be considered in determining whether error existed in 
the prior decision.  See Porter v. Brown, 5 Vet.App. 233, 
235-36 (1993).  The mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet.App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
See Kinnaman v. Derwinski, 4 Vet.App. 20, 26 (1993).  "It is 
a kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet.App. 40, 43 (1993). 

In this case, the veteran's representative argues on the 
veteran's behalf that a finding of CUE is warranted because 
the Board, in its October 23, 1997 decision, based its 
conclusion of law on a finding of fact that was conjectural 
and not supported by medical evidence.  The representative 
claims that the Board was not competent to find that the 
veteran's back disability was acute and transitory in nature, 
and that if the Board had not done so, the outcome of the 
appeal would have been different. 

According to VA law and regulations in effect at the time of 
the October 23, 1997 Board decision, service connection was 
warranted for disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1997).  For the 
showing of chronic disease in service, there was required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service was not 
established, a showing of continuity of symptoms after 
discharge was required to support the claim.  See 38 C.F.R. § 
3.303(b) (1997).  Service connection could also be granted 
for any disease diagnosed after discharge when all of the 
evidence established that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1997). 

Where a claim of entitlement to service connection for a 
disorder was denied and that denial became final under 38 
U.S.C.A. § 7105(a) (West 1991), the veteran needed to submit 
new and material evidence to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1997).  
"New and material evidence" was defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  See 38 C.F.R. § 
3.156(a) (1997).

New evidence, submitted to reopen a claim, was presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  See Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  All evidence submitted since the last final 
decision on the merits had to be reviewed by the Board.  If 
the Board's decision was favorable to the veteran, his claim 
had to be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet.App. 523, 528-29 (1994).  In determining whether 
evidence was new and material, the Board conducted a three-
step analysis.  See Evans v. Brown, 9 Vet.App. 273, 282-284 
(1996).  First, it analyzed whether the evidence was new, 
that is, not merely cumulative or redundant of other evidence 
of record.  Second, it analyzed whether the evidence was 
material, or probative to any element of an issue that was a 
specified basis for the last disallowance.  Third, once it 
was determined that the evidence was new and probative, the 
Board analyzed whether there was a reasonable possibility 
that the new evidence, when viewed in conjunction with the 
old, would change the outcome of the claim.  Id. at 283; see 
also Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).

In its October 23, 1997 decision, the Board acknowledged the 
veteran's contentions that he injured his back in service, 
received back treatment continuously thereafter, and had a 
back disability related to the in-service injury.  The Board 
then comprehensively discussed all pertinent evidence of 
record, including that which was submitted prior to the last 
final denial and that which was submitted thereafter, and 
applied the law noted above to the facts of the case.  
Specifically, the Board indicated that the RO previously 
denied the veteran's claim of entitlement to service 
connection for a low back disorder based on the following 
findings: (1) there were no service medical records or other 
evidence documenting an injury in service; and (2) even if an 
injury did in fact occur, there was insufficient evidence on 
file to relate the injury to the degenerative changes of the 
lumbar spine that were shown on examination in 1983.  The 
Board then found that the evidence received since the claim 
was last denied was not new and probative of the issue at 
hand and did not raise a reasonable possibility of changing 
the outcome of the claim on the merits.  The Board explained 
that essentially the evidence was either cumulative or new, 
but not material to the issue at hand.  Based on that 
finding, the Board concluded that new and material evidence 
had not been submitted to reopen the claim. 

The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board at the time 
it issued its October 23, 1997 decision.  The record also 
does not reflect that the Board incorrectly applied the law 
and regulations in effect on October 23, 1997.  The veteran's 
representative has asserted that the Board improperly found 
that the veteran's back disability was acute and transitory 
in nature, and that if the Board had not done so, the outcome 
of the appeal would have been different.  Inasmuch as there 
is no such finding in the October 23, 1997 decision, the 
Board assumes that the representative is actually referring 
to the Board's June 26, 1985 decision, which, as noted on the 
title page of this decision, will be addressed in a separate 
decision.  

The Board clearly noted and weighed all evidence pertinent to 
the veteran's claim before making its October 23, 1997 
decision.  The Board reminds the veteran that a mere 
misinterpretation of facts does not constitute CUE, see 
Thompson v. Derwinski, 1 Vet.App. at 253, nor does a 
disagreement as to how information was weighed and evaluated.  
See 38 C.F.R. § 20.1403(d).  In the absence of the kind of 
error of fact or law which would compel the conclusion that 
the result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
Board's October 23, 1997 decision.  The veteran's motion for 
revision of that decision must, therefore, be denied. 


ORDER

The motion for revision of the October 23, 1997 Board 
decision on the grounds of CUE is denied.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

APPEALS NOTICE-DECISION ON MOTION FOR REVIEW FOR CLEAR AND UNMISTAKABLE 
ERROR
A copy of the Board of Veterans' Appeals (Board) decision on your motion 
for the Board to review one or more of its final decisions for clear and 
unmistakable error (CUE) accompanies this notice.  You need do nothing 
further if you are satisfied with the outcome.  If you are not satisfied 
with the Board's decision, you have the following options:
(1)  Motion for Reconsideration:  You may file a motion asking the Board to 
reconsider its decision on your CUE motion by writing a letter to the Board 
showing why you believe that the Board committed an obvious error of fact 
or law in that decision.  Address your letter to:  Director, Administrative 
Service (014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, 
Washington, DC 20420.  The Board places no time limit on filing a motion 
for reconsideration.
(2)   Appeal to the United States Court of Appeals for Veterans Claims:  
You have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  A Notice of 
Appeal must be filed with the Court within 120 days from the date of 
mailing of the notice of the Board's decision.  The date of mailing is the 
date that appears on the face of the Board's decision.  The Court's address 
is:  The United States Court of Appeals for Veterans Claims, 625 Indiana 
Avenue, NW, Suite 900, Washington, DC 20004.  You may obtain information 
about the form of the Notice of Appeal, the procedure by which you may file 
your Notice of Appeal with the Court, the filing fee, and other matters 
covered by the Court's rules directly from the Court.  You must also mail a 
copy of the Notice of Appeal to the VA General Counsel (027), 810 Vermont 
Avenue, NW, Washington, DC 20420.  However, this does not take the place of 
the Notice of Appeal you must file with the Court.  Filing a copy of your 
Notice of Appeal with the General Counsel, the Board, or any other VA 
office WILL NOT protect your right of appeal to the Court.
You may file a motion for reconsideration with the Board or appeal to the 
Court or both, but filing a concurrent Notice of Appeal with the Court and 
a motion with the Board may delay your case because of jurisdictional 
conflicts.  If you file a Notice of Appeal with the Court before you file a 
motion for reconsideration with the Board, the Board will not be able to 
consider your motion without the Court's permission.  You will still have 
time to appeal to the Court after you file a motion for reconsideration 
with the Board if you file your motion promptly.  The Court has held that 
if we receive your motion for reconsideration within 120 days from the date 
we mailed you the Board's decision you will still be able to file a Notice 
of Appeal with the Court within a period of 120 days from the date that the 
Board mails you either notice that it has denied your motion or notice of 
its decision on reconsideration.
Representation before VA:  You may represent yourself before the Board, or 
you may appoint someone to represent you.  You may appoint an accredited 
representative of an organization recognized by VA (a "service 
organization"), or another individual whom you choose, to represent you in 
your claim.  These persons may not charge a fee to represent you.  In the 
alternative, you may appoint an attorney-at-law or a VA accredited agent to 
represent you.  These persons may charge you a fee for their services if:  
(1) the notice of disagreement you filed that led to the decision the Board 
has just reviewed for CUE was filed on or after November 18, 1988; and (2) 
you retained the attorney or accredited agent to represent you within one 
year from the date of the final Board decision reviewed for CUE.  An 
attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The Board 
may review the fee agreement for reasonableness: (a) on its own motion, or 
(b) on a motion filed by you, your attorney, or your accredited agent.  
Your motion, or that of your attorney or your accredited agent, must be 
filed at the same address at which the agreement was filed.
Representation before the Court:  Information about representation 
before the Court may be obtained by writing directly to the Court.  Upon 
request, the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have indicated their 
availability to represent appellants.




VA 
FORM
FEB 
1999 
 4597B


